DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2010/0322461 A1 to Gu.
Regarding claim 1, Gu discloses a speaker (please see Fig.1 and Fig.2), comprising:
a frame comprising a first major surface, a second major surface, and an opening disposed between the first and second major surfaces (Fig.1, Fig.2 , paragraphs [0020] and [0022]; diaphragm is in a cone shape, a wider opening is facing downwardly and an apex penetrates a center of the spider);
a cone disposed adjacent the first major surface of the frame (Fig.1, Fig.2 and paragraphs [0020] and [0022]; diaphragm (9) is in a cone shape whose an inner edge 

Regarding claim 2, Gu discloses the speaker of claim 1, further comprising a magnet disposed adjacent the second major surface of the frame, wherein the magnet is connected to the cone through a port disposed in the frame (Fig.1 and Fig.2; element 7, magnet, disposed between fame 2 and diaphragm cone 9).

Regarding claim 5, Gu discloses the speaker of claim 1, wherein a perimeter of the cone is sealed to a perimeter of the frame (Abstract, Fig.2, paragraphs [0020] and [0022]; diaphragm cone 9 is couple by adhesive and fixed on the top of frame 2).

Regarding claim 6, Gu discloses the speaker of claim 1, further comprising a gasket connected to the perimeter of the frame and the perimeter of the cone, wherein the gasket is adapted to seal the perimeter of the cone to the perimeter of the frame (Abstract, Fig.2 and paragraph [0022]; washer 5 connected to element 9, diaphragm cone and element 2 frame).

Regarding claim 7, Gu discloses the speaker of claim 1, wherein the adhesive layer defines a sealed cavity between the cone and the first major surface of the frame 

Regarding claim 10, Gu discloses the speaker of claim 1, wherein the frame comprises a plurality of openings, wherein the adhesive layer occludes each opening of the plurality of openings (Fig.2, paragraphs [0020], [0022]; spacer 12 and diaphragm 9 are coupled by an adhesive and fixed on the top of frame 2).

Regarding claim 12, Gu discloses a medical device comprising the speaker of claim 1 (please see claim 1 rejections above. The claimed invention does not specify how the speaker of claim 1 could be a medical device. Therefore, examiner gives a broadest reasonable interpretation to a claimed limitation “a medical device comprising the speaker of claim 1” as to Gu’s speaker as shown in Fig.1 and Fig.2).

Regarding claim 13, Gu discloses a method, comprising:
disposing a cone adjacent a first major surface of a frame; and disposing an adhesive layer on at least a portion of a second major surface of the frame, wherein the adhesive layer occludes an opening of the frame that is disposed between the first and second major surfaces of the frame (Fig.1, Fig.2 and paragraphs [0020] and [0022]; spacer (12) and diaphragm (9) are coupled by adhesive and fixed on top of said frame (2)).

claim 14, Gu discloses the method of claim 13, further comprising disposing a magnet adjacent a second major surface of the frame, wherein the magnet is connected to the cone through a port disposed in the frame (Fig.1 and Fig.2; element 7, magnet, disposed between fame 2 and diaphragm cone 9).

Regarding claim 16, Gu discloses the method of claim 13, wherein disposing the adhesive layer further comprises forming a sealed cavity between the cone and the first major surface of the frame (Abstract, Fig.2 and paragraph [0022]; diaphragm cone 9 is couple by adhesive and fixed on the top of frame 2).

Regarding claim 18, Gu discloses the method of claim 13, further comprising sealing a perimeter of the cone to a perimeter of the frame (Abstract, Fig.2, paragraphs [0020] and [0022]; diaphragm cone 9 is couple by adhesive and fixed on the top of frame 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4, 8-9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2010/0322461 A1 to Gu in view of U.S Pub No. 2016/0295337 A1 to Jankovsky et al. (hereinafter “Jankovsky”).
Regarding claim 3, Gu does not teach the speaker of claim 1, further comprising a scrim layer disposed on the second major surface of the frame and over the opening, wherein at least a portion of the adhesive layer is disposed on the scrim layer.
In the same field of endeavor, Jankovsky discloses a scrim layer disposed on the second major surface of the frame and over the opening, wherein at least a portion of the adhesive layer is disposed on the scrim layer (Abstract and paragraphs [0033]; loudspeaker includes a dual-layered fabric that is attached to another fabric using an adhesive).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Gu’s teaching with a feature of a scrim layer disposed on the second major surface of the frame and over the opening, wherein at least a portion of the adhesive layer is disposed on the scrim layer as taught by Jankovsky in order to cover with an acoustically resistive material to improve the performance of the loudspeaker over a wider range of frequencies (paragraph [0002]; Jankovsky).

Regarding claim 4, Gu does not teach the speaker of claim 1, wherein the adhesive layer comprises a UV curable adhesive.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Gu’s teaching with a feature of adhesive layer comprises a UV curable adhesive as taught by Jankovsky in order to cover with an acoustically resistive material to improve the performance of the loudspeaker over a wider range of frequencies (paragraph [0002]; Jankovsky).

Regarding claim 8, Gu does not teach the speaker of claim 1, wherein the adhesive layer comprises pressure-sensitive adhesive.
In the same field of endeavor, Gu teaches adhesive layer comprises pressure-sensitive adhesive (Paragraphs [0037] and [0040]; please see “pressure forming”).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Gu’s teaching with a feature of adhesive layer comprises pressure-sensitive adhesive as taught by Jankovsky in order to cover with an acoustically resistive material to improve the performance of the loudspeaker over a wider range of frequencies (paragraph [0002]; Jankovsky).

Regarding claim 9, Gu does not teach the speaker of claim 1, wherein the adhesive layer comprises a thermoplastic adhesive.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Gu’s teaching with a feature of adhesive layer comprises a thermoplastic adhesive as taught by Jankovsky in order to cover with an acoustically resistive material to improve the performance of the loudspeaker over a wider range of frequencies (paragraph [0002]; Jankovsky).

Regarding claim 11, Gu does not explicitly teach the speaker of claim 1, wherein the speaker further comprises an increase in sound pressure level of at least 1 dB for sound frequencies in a range of at least 20 Hz and no greater than 22 kHz as compared to a speaker that does not include an adhesive layer that occludes an opening of a frame of the speaker.
In the same field of endeavor, Gu teaches speaker further comprises an increase in sound pressure level of at least 1 dB for sound frequencies in a range of at least 20 Hz and no greater than 22 kHz as compared to a speaker that does not include an adhesive layer that occludes an opening of a frame of the speaker (paragraphs [0031]; movement causes changes in air pressure, which results in the production of sound. The electro-acoustic driver 12 may be a mid-high or high frequency driver, typically having an operating range of 200 Hz to 16 kHz).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Gu’s teaching with a feature of 

Regarding claim 15, Gu does not teach the method of claim 13, further comprising curing the adhesive layer.
In the same field of endeavor, Jankovsky discloses curing the adhesive layer (paragraphs [0039]; a UV curable adhesive could be deposited onto one layer fabric in the desired acoustically resistive pattern).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Gu’s teaching with a feature of curing the adhesive layer as taught by Jankovsky in order to cover with an acoustically resistive material to improve the performance of the loudspeaker over a wider range of frequencies (paragraph [0002]; Jankovsky).

Regarding claim 17, Gu does not teach discloses the method of claim 13, further comprising disposing a scrim layer on the second major surface of the frame and over the opening prior disposing the adhesive layer, wherein disposing the adhesive layer comprises disposing the adhesive layer on the scrim layer.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Gu’s teaching with a feature of disposing a scrim layer on the second major surface of the frame and over the opening prior disposing the adhesive layer, wherein disposing the adhesive layer comprises disposing the adhesive layer on the scrim layer as taught by Jankovsky in order to cover with an acoustically resistive material to improve the performance of the loudspeaker over a wider range of frequencies (paragraph [0002]; Jankovsky).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653